Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , is a CON of application 16/672124 and claims 1-19 are now pending.  Claims 8, 10, 12, 15, 18 remain withdrawn from further consideration as being drawn to a nonelected species

Drawings
The replacement drawings were received on 8/18/22.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7, 9, 11, 14, 16-17 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,043,237 in view of Leggett (US 6,239,942).  
More specifically, claim 1 of the Patent ‘237 recites: “An apparatus, comprising: a receiving area configured to receive a plurality of tape spool pairs; a drive mechanism configured to selectively drive the tape spool pairs; a magnetic head configured to perform data operations on magnetic recording tapes of the tape spool pairs; a positioning mechanism configured to selectively align the magnetic head to a selected one of the tape spool pairs; and an engagement mechanism configured to create a relative movement between the magnetic head and the magnetic recording tape of the selected tape spool pair for engaging the magnetic recording tape with the magnetic head in the absence of any change in a location of the selected tape spool pair in the receiving area.”
Claim 1 of the instant application recites: “An apparatus, comprising: a receiving area configured to receive a plurality of tape spool pairs; a drive mechanism configured to selectively drive the tape spool pairs; a magnetic head configured to perform data operations on magnetic recording tapes of the tape spool pairs; a positioning mechanism configured to selectively align the magnetic head to a selected one of the tape spool pairs; an engagement mechanism configured to create a relative movement between the magnetic head and the magnetic recording tape of the selected tape spool pair for engaging the magnetic recording tape with the magnetic head; and a controller configured to instruct the drive mechanism to drive the selected tape spool pair during performance of data operations on the selected tape spool pair, and to instruct the drive mechanism to drive a second tape spool pair for performing a second operation on the second tape spool pair while the data operations are being performed.”
While the ‘237 Patent does not recite the aforementioned “controller configured to instruct the drive mechanism to drive the selected tape spool pair during performance of data operations on the selected tape spool pair, and to instruct the drive mechanism to drive a second tape spool pair for performing a second operation on the second tape spool pair while the data operations are being performed,” Leggett, in the same field of endeavor discloses that the tape spools 7 (FIG. 2) of the tape apparatus are driven by a drive mechanism 15 wherein this mechanism includes a vertical axle (FIG. 2) extending through a spool 7 of each of the tape spool pairs 8 and a clutch 14 for engaging the axle to a selected one or more of the spools (see col. 4, lines 26-42).  Further, Leggett teaches in the method of operation (FIG. 4; col. 5, lines 6-40) that “While information is transferred from tape T5, the host (computer) would instruct the tape system to pre-position tape T2 to the appropriate desired location. When the information transfer for tape T5 is completed, the head is quickly moved to tape T2 where, due to the previous independent parallel pre-positioning operation, information transfer can commence immediately…”  From these teachings, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified claim 1 of the instant application to have included a “controller configured to instruct the drive mechanism to drive the selected tape spool pair during performance of data operations on the selected tape spool pair, and to instruct the drive mechanism to drive a second tape spool pair for performing a second operation on the second tape spool pair while the data operations are being performed,” as suggested by Leggett, to provide a system that would position the one or more tapes to the “optimum ready position” in order to prevent tape advancement delays as opposed to positioning the tape after the data transferred from the first tape is completed (see col. 5, lines 26-37), thus reducing overall backup or transfer of data, which advantage would have been recognized by one skilled in this art.
It is further noted that claims 2, 4, 5, 7 & 9 of the pending application directly correspond with claims 2, 5, 6, 12 & 7, respectively, with the ‘237 Patent.
Additionally, claim 13 of the ‘237 Patent recites: “A method, comprising: instructing a positioning mechanism to selectively align a magnetic head to a selected tape spool pair of a plurality of tape spool pairs that are positioned in a receiving area of an apparatus; instructing an engagement mechanism to create a relative movement between the magnetic head and a magnetic recording tape of the selected tape spool pair for engaging the magnetic recording tape with the magnetic head, the relative movement causing the engagement of the magnetic recording tape with the magnetic head without a change in a location of the selected tape spool pair in the receiving area; instructing a drive mechanism to drive the selected tape spool pair; and causing a magnetic head to perform data operations on the magnetic recording tape of the selected tape spool pair.”
The application claim 11 recites: “A method, comprising: instructing an engagement mechanism to create a relative movement between a magnetic head and a magnetic recording tape of a selected tape spool pair of a plurality of tape spool pairs that are positioned in a receiving area of an apparatus, thereby causing an engagement of the magnetic recording tape with the magnetic head; instructing a drive mechanism to drive the selected tape spool pair; causing the magnetic head to perform data operations on the magnetic recording tape of the selected tape spool pair; and instructing the drive mechanism to drive a second of the tape spool pairs for performing a second operation on the second tape spool pair while the data operations are being performed.”
Similarly, as set forth in the rejection of claim 1, above, from the teachings of Leggett, supra, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified claim 11 of the instant application to have instructed “the drive mechanism to drive a second of the tape spool pairs for performing a second operation on the second tape spool pair while the data operations are being performed,” as suggested by Leggett, to provide a system that would position the one or more tapes to the “optimum ready position” in order to prevent tape advancement delays as opposed to positioning the tape after the data transferred from the first tape is completed (see col. 5, lines 26-37), thus reducing overall backup or transfer of data, which advantage would have been recognized by one skilled in this art.
It is further noted that claims 14, 16, & 17 of the pending application directly correspond with claims 15, 18 & 19, respectively, with the ‘237 Patent.
Still further, claim 23 of the Patent ‘237 recites: “A computer program product for performing data operations on magnetic recording tape, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by an apparatus to cause the apparatus to: instruct, by the apparatus, a positioning mechanism to selectively align a magnetic head to a selected tape spool pair of a plurality of tape spool pairs positioned in a receiving area of an apparatus; instruct, by the apparatus, an engagement mechanism to create a relative movement between the magnetic head and a magnetic recording tape of the selected tape spool pair for engaging the magnetic recording tape with the magnetic head without changing a location of the selected tape spool pair in the receiving area, the engagement mechanism solely creating the engagement of the magnetic recording tape with the magnetic head; instruct, by the apparatus, a drive mechanism to drive the selected tape spool pair; and causing, by the apparatus, a magnetic head to perform data operations on the magnetic recording tape of the selected tape spool pair.”
Comparing claim 19 of the pending application, recites: “A computer program product for performing data operations on magnetic recording tape, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by an apparatus to cause the apparatus to: instruct, by the apparatus, an engagement mechanism to create a relative movement between a magnetic head and a magnetic recording tape of a selected tape spool pair of a plurality of tape spool pairs that are positioned in a receiving area of an apparatus, thereby causing an engagement of the magnetic recording tape with the magnetic head; instruct, by the apparatus, a drive mechanism to drive the selected tape spool pair; cause, by the apparatus, the magnetic head to perform data operations on the magnetic recording tape of the selected tape spool pair; and instruct, by the apparatus.”
Similarly, as set forth above with respect to claims 1 & 11, from the teachings of Leggett, supra, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified claim 19 of the instant application to have instructed “the drive mechanism to drive a second of the tape spool pairs for performing a second operation on the second tape spool pair while the data operations are being performed,” as suggested by Leggett, to provide a system that would position the one or more tapes to the “optimum ready position” in order to prevent tape advancement delays as opposed to positioning the tape after the data transferred from the first tape is completed (see col. 5, lines 26-37), thus reducing overall backup or transfer of data, which advantage would have been recognized by one skilled in this art.


Response to Arguments
A…Applicant’s arguments, see “Remarks”, filed 8/18/22, with respect to the 103 rejection to claims 1-7, 9, 11, 13-14, 16-17 & 19 (to Gaubert in view of Leggett) have been fully considered and are persuasive.  The rejection of claims 1-7, 9, 11, 13-14, 16-17 & 19 under 103 has been withdrawn. 
B…With respect to the Nonstatutory Double Patenting rejection to claims 1-2, 4-5, 7, 9, 11, 14, 16-17 ad 19, because the rejection was made with respect to a Patent (namely 11,043,237), it would not be considered a “provisional” nonstatutory double patenting rejection, as a “provisional” nonstatutory double patenting rejection is only utilized when the rejection is based on a pending application.  The heading to the rejection was clear as not being a provisional rejection, and the inadvertent language kindly pointed out by applicant, i.e., (NFOA at (page) 9), has been omitted for clarity to avoid any confusion moving forward.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
October 24, 2022